                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

United States of America,                                   Crim. No. 3-95-71(2) (PAM)

                       Plaintiff,

v.                                                                              ORDER

Jeffrey Lane Barnes,

                       Defendant.


      This matter is before the Court on the Defendant Jeffrey Lane Barnes’s Motions to

reduce his sentence under the First Step Act. (Docket Nos. 281, 283, s284.) The

Government opposes the Motions. For the following reasons, the Motions are denied.

      On November 20, 1995, a jury convicted Barnes of murder in furtherance of a

continuing criminal enterprise and engaging in a large-scale drug conspiracy, in violation

of 21 U.S.C. § 848(e)(1) and § 846, respectively. (Docket No. 133.) Barnes’ offense level

was 43 and his criminal history category was VI, resulting in a guidelines range of life

imprisonment for both counts of conviction. (PSR ¶ 159.) On March 8, 1996, Judge

Richard H. Kyle sentenced him to life imprisonment on the murder count, and a concurrent

life sentence on the drug-conspiracy count. (Docket No. 146.)

      Barnes moves to reduce his sentence under the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (2018). Section 404 of the First Step Act permits retroactive

reduction of certain crack-cocaine sentences imposed before the Fair Sentencing Act of

2010, which dramatically reduced sentences for crack-cocaine offenses. Id. § 404, 132

Stat. 5194. This section provides that a court may “impose [such] a reduced sentence” for
a “covered offense.” Id. § 404(b). The First Step Act defines a “covered offense” as “a

violation of a Federal criminal statute, the statutory penalties for which were modified by

. . . the Fair Sentencing Act of 2010.” Id. § 404(a).

       As the Court previously determined, Barnes was sentenced under the guidelines

range for murder, not drug trafficking. (See Docket Nos. 253, 270.) The first-degree

murder guidelines do not require proof of any quantity of cocaine. Thus, the First Step

Act’s retroactive reduction to crack-cocaine penalties do not apply to the statutory penalties

for murder, and do not impact his sentence. Similarly, Barnes’ conviction for engaging in

a large-scale drug conspiracy did not require any showing of a particular quantity of

cocaine. Barnes’s concurrent life sentence on the drug count is likewise unaffected by the

First Step Act’s retroactive changes.

       Additionally, although Barnes titles his Motion as under the First Step Act, it is

substantively a motion to reduce his sentence under 18 U.S.C. § 3582(c)(1). The Court has

already denied Barnes’s Motion under this statute. (Docket Nos. 253, 256.) And Barnes’s

assertion that he was sentenced twice for the same offense is mistaken. The elements of

his two crimes of conviction are different, so he was not sentenced twice for one offense.

Barnes’ Motion is without merit, and he is not entitled to relief.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Defendant’s Motions to Reduce his Sentence (Docket Nos. 281, 283, 284)

              are DENIED;

       2.     Defendant’s Motions to Appoint Counsel (Docket Nos. 279, 291) are

              DENIED; and

                                              2
         3.      Defendant’s Motion in Support of Declaration for Entry of Default Judgment

                 (Docket No. 296) is DENIED.

Dated:        July 2, 2021                           s/Paul A. Magnuson
                                                  Paul A. Magnuson
                                                  United States District Court Judge




                                              3
